Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 1 of 33 PagelD #: 1

 

UNITED STATES DISTRICT COURT

for the

District of South Dakota
IN THE MATTER OF THE SEARCH OF:
Case No. 5:20-mj-88
The content of the encrypted compressed storage file
containing the search warrant production of Gmail
Account: Kosterkristy |(@gmail.com
downloaded and currently in the possession of ICAC

 

)
APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that on the following person or property (identify the person or describe the property to be searched and give its location):

SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit
located in the District of South Dakota , there is now concealed (identify the person or describe the property to be seized):

SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
X] evidence of a crime;
[X] contraband, fruits of crime, or other items illegally possessed:
L] property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. §§ 2251, 2252, 2252A Production, Receipt, and Possession of Child Pornography

The application is based on these facts:
& Continued on the attached affidavit, which is incorporated by reference.

CL) Delayed notice of___ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

() Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., “no knock”,
the basis of which is set forth in the attached affidavit.

( Your applicant requests authorization to serve the search w.
Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the

ant any time day or night pursuant to Fed. R.
hed affid

    
  

 

Affiant Signature

/ Sarah B. Collins, Assistant U.S. Attorney
UV Printed Name and Title

  

Sworn to before me and: (_] signed in my presence.
[X submitted, attested to, and acknowledged by reliable electronic means.

Date: 4/15/2020 eeuifllbce~

Judge's signature

City and state: _ Rapid City, SD Daneta Wollmann, U.S. Magistrate

Printed name and title

AO 93 (Rev. 11/13) Search and Seizure Warrant
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 2 of 33 PagelD #: 2

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
WESTERN DISTRICT

 

 

IN THE MATTER OF THE SEARCH OF: nate

The content of the encrypted

compressed storage file containing the

search warrant production of Gmail AFFIDAVIT IN SUPPORT OF
Account: Kosterkristy @gmail.com SEARCH WARRANT
downloaded and currently in the APPLICATION

possession of ICAC

 

State of South Dakota _ )
)ss
County of Pennington )
INTRODUCTION AND AGENT BACKGROUND

I, Elliott Harding, Rapid City Police Department Detective and currently
assigned to the South Dakota Internet Crimes Against Children Taskforce (ICAC),
being duly sworn, states as follows:

1. I have been a law enforcement officer since December 1, 2008. I have
received training at the Law Enforcement Training Academy in Pierre, SD,
training as a new police officer recruit along with various Police Training Officers
and my own experience working in the Patrol Division. I have worked as a
Detective in the Criminal Investigations Department beginning April of 2014 and
primarily focused on stolen vehicles, pursuits and other general property
crimes. During that time, I attended the Reid Technique of Interview and
Interrogations. I have worked as a Detective in the Internet Crimes Against
Children (ICAC) Task Force since August of 2015. During this time, I have

attended classes in regards to on-line ads and undercover chat investigations as
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 3 of 33 PagelD #: 3

it pertains to child exploitation as well as prostitution /human trafficking. I have
also attended classes in regards to the BitTorrent Network as it pertains to the
download and sharing of child pornography files. As a Special Assistant Attorney
General with State of South Dakota my duties include investigations related to
illegal possession and distribution of images containing sexually explicit
material, and investigations dealing with illegal activities concerning the Internet
or World Wide Web.

2. I have investigated and assisted in the investigation of cases
involving the possession, receipt, and distribution of child pornography in
violation of federal law to include United States Statues 18 U.S.C. 88 2251, 2252
and 2252A, involving violations of law involving child pornography. During my
law enforcement-career, I have become familiar with the modus operandi of
persons involved in the illegal production, distribution and possession of child
pornography. Based on my experience and training, I am knowledgeable of the
various means utilized by individuals who illegally produce, distribute, receive
and possess child pornography.

3. I have been informed that 18 U.S.C. §§ 2251, 2252 and 2252A,
prohibit the manufacture, distribution, receipt and possession of child
pornography.

4. The facts set forth in this affidavit are based on my personal
knowledge, knowledge obtained from other individuals, including other law
enforcement officers, interviews of persons with knowledge, my review of

documents, interview reports and computer records related to this investigation,
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 4 of 33 PagelD #: 4

communications with others who have personal knowledge of the events and
circumstances described herein, and information gained through my training
and experience. This affidavit contains information necessary to support
probable cause for this application and does not contain every material fact that
I have learned during the course of this investigation; however, I have not
withheld information known to me that would tend to negate probable cause has
been withheld from this affidavit.

ITEMS TO BE SEARCHED FOR AND SEIZED:

 

3. Your affiant respectfully submits that there is probable cause to
believe that Karl Koster committed the crimes of distribution, receipt and
possession of child pornography in violation of 18 U.S.C. § 2252 and 2252A, and
evidence is present in the search warrant production for following Gmail account
(also referred to as SUBJECT CONTENT): Kosterkristyl@gmail.com. There is
also probable cause to search the information described in Attachment A for
evidence, contraband, or fruits of these crimes, as further described in
Attachment B. Specifically, there is probable cause that evidence of those crimes
will be found in the content of the encrypted compressed storage file provided to
me on Gmail’s law enforcement portal in response to a previous search warrant
obtained on March 4, 2020. Gmail provided the content on March 24, 2020,
_ beyond the 14-day limit on the previous warrant. I thereafter downloaded the
file, but did not review the contents of the file, nor did I provide access to the file
for anyone else to view. I did view the PDF version to ensure the download

properly occurred. The downloaded file is currently in the possession of ICAC.
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 5 of 33 PagelD #: 5

6. It is my understanding that I must seek this additional warrant to
review the responsive materials out of an abundance of caution to comply with
the issue raised in dicta in the recent decision in United States v. Nyah, 928 F.3d
694 (8th Cir. 2019).

DEFINITIONS

7. The following definitions apply to this Affidavit and Attachments A
and B:

a. “Chat,” as used herein, refers to any kind of text
communication transmitted over the Internet in real-time from sender to
receiver. Chat messages are generally short in order to enable other
participants to respond quickly and in a format, that resembles an oral
conversation. This feature distinguishes chatting from other text-based
online communications such as Internet forums and email.

b. “Child Erotica,” as used herein, means materials or items that
are sexually arousing to persons having a sexual interest in minors but
that are not necessarily, in and of themselves, obscene or that do not
necessarily depict minors in sexually explicit poses or positions.

on “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any
visual depiction of sexually explicit conduct where (a) the production of the
visual depiction involved the use of a minor engaged in sexually explicit
conduct, (b) the visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from, that of a

minor engaged in sexually explicit conduct, or (c) the visual depiction has
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 6 of 33 PagelD #: 6

been created, adapted, or modified to appear that an identifiable minor is
engaged in sexually explicit conduct.

d. “Cloud-based storage service,” as used herein, refers to a
publically accessible, online storage provider that collectors of child
pornography can use to store and trade child pornography in larger
volumes. Users of such a service can share links and associated
passwords to their stored files with other traders of child pornography in
order to grant access to their collections. Such services allow individuals
to access these files easily through a wide variety of electronic devices such
as desktop and laptop computers, mobile phones, and tablets, anywhere
and at any time. An individual with the password to file stored on a cloud-
based service does not need to be a user of the service to access the file.
Access is free and readily available to anyone who has an internet
connection.

e. “Computer,” as used herein, refers to “an electronic, magnetic,
optical, electrochemical, or other high speed data processing device
performing logical or storage functions, and includes any data storage
facility or communications facility directly related to or operating in
conjunction with such device” and includes smartphones, and mobile
phones and devices. See 18 U.S.C. § 1030(e)(1).

f. “Computer hardware,” as used herein, consists of all
equipment, which can receive, capture, collect, analyze, create, display,

convert, store, conceal, or transmit electronic, magnetic, or similar
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 7 of 33 PagelD #: 7

computer impulses or data. Computer hardware includes any data-
processing devices (including, but not limited to, central processing units,
internal and peripheral storage devices such as fixed disks, external hard
drives, floppy disk drives and diskettes, and other memory storage
devices); peripheral input/output devices (including, but not limited to,
keyboards, printers, video display monitors, and related communications
devices such as cables and connections), as well as any devices,
mechanisms, or parts that can be used to restrict access to computer
hardware (including, but not limited to, physical keys and locks).

g. “Computer software,” as used herein, is digital information,
which a computer can interpret and any of its related components to direct
the way they work. Computer software is stored in electronic, magnetic,
or other digital form. It commonly includes programs to run operating
systems, applications, and utilities.

h. “Computer-related documentation,” as used herein, consists
of written, recorded, printed, on electronically stored material, which
explains or illustrates how to configure or use computer hardware,
computer software, or other related items.

1. “Computer passwords, pass-phrases and data security
devices,” as used herein, consist of information or items designed to
restrict access to or hide computer software, documentation, or data. Data
security devices may consist of hardware, software, or other programming

code. A password or pass-phrase (a string of alphanumeric characters)
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 8 of 33 PagelD #: 8

usually operates as a sort of digital key to “unlock” particular data security
devices. Data security hardware may include encryption devices, chips,
and circuit boards. Data security software of digital code may include
programming code that creates “test” keys or “hot” keys, which perform
certain pre-set security functions when touched. Data security software
or code may also encrypt, compress, hide, or “booby-trap” protected data
to make it inaccessible or unusable, as well as reverse the progress to
restore it.

j. A provider of “Electronic Communication Service” (“ESP”), as
defined in 18 U.S.C. § 2510(15), is any service that provides to users
thereof the ability to send or receive wire or electronic communications.
For example, “telephone companies and electronic mail companies”
generally act as providers of electronic communication services. See S.
Rep. No. 99-541 (1986), reprinted in 1986 U.S.C.C.A.N. 3555, 3568.

k. “Electronic Storage Device” includes but is not limited to
external and internal hard drives, thumb drives, flash drives, SD cards,
gaming devices with storage capability, storage discs (CDs and DVDs),
cameras, cellular phones, smart phones and phones with photo-taking
and/or internet access capabilities, and any “cloud” storage by any
provider.

l. “Encrypted compressed storage file” as used herein, refers to a
computer file whose contents of one or more files are compressed for

storage or transmission, one example is a “zip file.” The compressed
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 9 of 33 PagelD #: 9

storage file is used to large files or multiple files into one file for ease of
transfer. The ESPs create the file then provide access to the file to law
enforcement typically via the ESP’s law enforcement portal.

m. “File Transfer Protocol” (“FTP”), as used herein, is a standard
network protocol used to transfer computer files from one host to another

over a computer network, such as the Internet. FTP is built on client-

server architecture and uses separate control and data connections

between the client and the server.

n. “Internet Protocol address” or “IP address,” as used herein,
refers to a unique number used by a computer to access the Internet. IP
addresses can be “dynamic,” meaning that the ISP assigns a different
unique number to a computer every time it accesses the Internet. IP

?

addresses might also be “static,” if an ISP assigns a user’s computer a
particular IP address that is used each time the computer accesses the
Internet.

O. “Internet Service Providers” (“ISPs”), as used herein, are
commercial organizations that are in business to provide individuals and
businesses access to the Internet. ISPs provide a range of functions for
their customers including access to the Internet, web hosting, e-mail,
remote storage, and co-location of computers and other communications
equipment.

p. “PhotoDNA” is a process where a photograph is scanned by

converting images into a grayscale format, creating a grid and assigning a
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 10 of 33 PagelD #: 10

numerical value to each tiny square. Those numerical values represent the
“hash” of an image, or its “PhotoDNA signature.” The program protects
user privacy in that it doesn’t look at images or scan photos; it simply
matches a numerical hash against a database of known illegal images. A
hash is an alphanumeric value assigned to an image based off a
mathematical algorithm run against the data making up the file itself.
This process has proven to be a reliable method of confirming like images.

q. “Records,” “documents,” and “materials,” as used herein,
include all information recorded in any form, visual or aural, and by any
means, whether in handmade, photographic, mechanical, electrical,
electronic, or magnetic form.

r. “Remote Computing Service” (“RCS”), as defined in 18 U.S.C.
§ 2711(2), is the provision to the public of computer storage or processing
services by means of an electronic communications system.

Ss. “Short Message Service” (“SMS”), as used herein, is a service
used to send text messages to mobile phones. SMS is also often referred
to as texting, sending text messages or text messaging. The service allows
the user to send short text messages from one cell phone to another cell
phone or from the Web to another cell phone. The term “computer,” as
defined in 18 U.S.C. § 1030(e)(1), means an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing
logical, arithmetic, or storage functions, and includes any data storage

facility or communications facility directly related to or operating in
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 11 of 33 PagelD #: 11

conjunction with such device.

t. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2),
means actual or simulated (a) sexual intercourse, including genital-
genital, oral-genital, or oral-anal, whether between persons of the same or
opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic area of any
person.

u. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other
electronic means which is capable of conversion into a visual image, and
data which is capable of conversion into a visual image that has been
transmitted by any means, whether or not stored in a permanent format.

V. “Zip file,” as used herein is a type of “Encrypted compressed
storage file,” defined above in paragraph 1.

BACKGROUND ON CHILD EXPLOITATION AND CHILD PORNOGRAPHY,
COMPUTERS, THE INTERNET, AND EMAIL

 

8. I have had both training and experience in the investigation of
computer-related crimes. Based on my training, experience, and knowledge, I
know the following:

a. Computers and digital technology have dramatically changed
the way in which individuals interested in child pornography interact with
each other. Computers serve many functions for persons who exploit
children online; they serve as a mechanism for meeting child-victims and

communicate with them; they serve as a mechanism to get images of the

10
 

Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 12 of 33 PagelD #: 12

children and send images of themselves; computers serve as the manner
in which persons who exploit children online can meet one another and
compare notes.

b. Persons, who exploit children online, can now transfer
printed photographs into a computer-readable format with a device known
as a scanner and then distribute the images using email, like Gmail and
Yahoo! Inc. Furthermore, with the advent of digital cameras and
smartphones with cameras, when the photograph is taken it is saved asa
digital file that can be directly transferred to a computer by simply
connecting the camera or smartphone to the computer. In the last ten
years, the resolution of pictures taken by digital cameras and smartphones
has increased dramatically, meaning that such pictures have become
sharper and crisper. Photos taken on a digital camera or smartphone may
be stored on a removable memory card in the camera or smartphone.
These memory cards often store up to 32 gigabytes of data, which provides
enough space to store thousands of high-resolution photographs. Video
camcorders, which once recorded video onto tapes or mini-CDs, now can
save video footage in a digital format directly to a hard drive in the camera.
The user can easily transfer video files from the camcorder to a computer.

on A device known as a modem allows any computer to connect
to another computer with telephone, cable, or wireless connection. People
can make electronic contact to literally millions of computers around the

world. The ability to produce child pornography easily, reproduce it

1]
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 13 of 33 PagelD #: 13

inexpensively, and market it anonymously (through electronic
communications) has drastically changed the method of distribution and
receipt of child pornography. Persons can transfer child pornography via
electronic mail or through file transfer protocols (FTPs) to anyone with
access to a computer and modem. Because of the proliferation of
commercial services that provide electronic mail service, chat services (i.e.,
“instant messaging”), and easy access to the Internet, the computer is a
preferred method of distribution and receipt of child pornographic
materials.

d. . The Internet affords individuals several different venues for
meeting and exploiting children in a relatively secure and anonymous
fashion.

e. Individuals also use online resources to exploit children,
including services offered by Internet Portals such as Gmail and Hotmail,
among others. The online services allow a user to set up an account with
a remote computing service that provides e-mail services as well as
electronic storage of computer files in any variety of formats. A user can
set up an online storage account from any computer with access to the
Internet. Even in cases where a user utilizes online storage is, evidence of
child pornography can be found on the user’s computer or external media
in most cases.

9. From my training and experience, I am aware that when Electronic

Service Providers, like Google, Inc., provide access to an encrypted compressed

12
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 14 of 33 PagelD #: 14

storage file, typically a zip file, on its law enforcement portal. The link is to a file
that is limited to the content of the account authorized by the search warrant and

no other accounts.

PROBABLE CAUSE

 

10. On January 7, 2020, I received CyberTips 60983628 and 61155796
from the National Center for Missing and Exploited Children (NCMEC). The
reporting parties were Facebook and Yahoo respectively. The CyberTips were
copied to compactdisc under this case report number and_ stored
in ICAC evidence. Below is a brief summary of the information.

CYBERTIP 60983628

11. The cybertip contained the following information:
e Reporting ESP: Facebook
e Incident Information
o Incident Type: Child Pornography (possession, manufacture,
and distribution)
o Incident Time: 12-10-2019 04:58:17 UTC
e Suspect
o Name: Karl Koster
Mobile Phone: +16058582472 (Verified)
Date of Birth: 09-18-1981 Approximate Age: 38
Email Address: kosterkarl@yahoo.com (Verified)
Screen/User Name: karl.koster.75 ESP User ID:
100002462616167
Profile URL: http: / /www.facebook.com/karl.koster.75
o IP Address: 2600:1014:b06f:c42c:1938:d518:bd08:214f
(Login)
o 11-30-2019 03:30:16 UTC
o IP Address: 67.158.42.135 (Other)
o 12-10-2019 03:57:24 UTC
e Additional Information: Estimated location on December 11,
2019 UTC: Deadwood, South Dakota, US (Not Verified)
Email: kosterkarl@yahoo.com (Verified)
e This report contains a recent, believed-to-be non-mobile IP address
under event type Other.
e Additional Information Submitted by the Reporting ESP

oO
oO
oO
oO

oO

13
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 15 of 33 PagelD #: 15

o This report contains additional information about the

Oo

recipient of the reported content:
Recipient(s):
«» First Name: Kristy
» Last Name: Smith
* Email: kosterkristy 1@gmail.com (Verified) (SUBJECT
CONTENT)
» Age: 28
= DOB: 1991-09-18
" Gender: Female
" Profile Url: http: //www.facebook.com/people/Kristy-
Smith/100004322865534
* Account ID: 100004322865534
* IP Address: 67.158.42.135
* IP Capture Date: December 10, 2019 at 05:23:38 UTC

 

Uploaded File Information

oO
oO

oO
oO

Number of uploaded files: 2

Filename:
73bffa4tjhs8c8cc79222830_426638568004705_2097 147065
082576896_n .jpg

MDS: 60f74a6fc397 86d984dea0e5e5e9687b

Submittal ID: 07911e343617de923cb5df9cO3abcd36

Did Reporting ESP view entire contents of uploaded file? Yes
Did Reporting ESP view the EXIF of uploaded file? (Information Not
Provided by Company)

Were entire contents of uploaded file publicly available?
(Information Not Provided by Company) |

Sent in product: Messenger

File's unique ESP Identifier: 42663856467 1372

Uploaded December 10, 2019 at 04:58:17 UTC

Type: IP Address

Value: 67.158.42.135

Event: Upload

Date/Time: 12-10-2019 04:58:17 UTC

Uploaded File Information

Oo

Oo 00 0

Filename:

83vSmpsdzkkc008s67763403_235938 1157487282 5293448
283518140416_n.jpg

MDS: 441a332 15049234 1245bec02d7f87990

Submittal ID: b44535ee82a3 1 bf407749f1 Sfc1f6a57

Did Reporting ESP view entire contents of uploaded file? Yes
Did Reporting ESP view the EXIF of uploaded file?
(Information Not Provided by Company)

14
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 16 of 33 PagelD #: 16

o Were entire contents of uploaded file publicly available?
(Information Not Provided by Company)
o Additional Information: This is the profile picture for the
account 10000246261616
PHOTO OBSERVATIONS FOR CYBERTIP 60983628

12. lobserved 73bffa4tjhs8c8cc79222830 42663856800
4705_ 2097 147065082576896_n.jpg. The photo showed a girl approximately 9-
11 years of age with blond hair. The girl was wearing red, long sleeved shirt,
white shoes, gray socks, white and gray undershirt and no pants. The girl's nude
vagina was exposed. The girl's hands and torso were tied with white rope which
was suspended above her. The girl appeared to be in a storage room of some
type. One box in the storage area appeared to have JAAR-MARKT written on
it. In the top left corner, I could see manfredo.fotoplenka.ru, written on the
photo.

13. Jobserved 83vSmpsdzkkc008s67763403_235938 1 157487282. 529
3448283518140416_n.jpg. The photo showed a dark colored pickup truck
parked outside. Detective Jeremy Stauffacher informed me he had seen the
same picture on a cell phone he examined belonging to Karl Koster (9/18/81)
during a prior investigation, described below.

CYBERTIP 61155796

14. Information contained in this cybertip is as follows:
e Reporting Electronic Service Provider (ESP): Yahoo! Inc

e Incident Information
o Incident Type: Child Pornography (possession, manufacture,

and distribution)

Incident Time: 12-13-2019 15:00:12 UTC

Description of Incident Time: This is the date/time when
Oath submitted the CyberTip to NCMEC.

15
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 17 of 33 PagelD #: 17

o Suspect

" Name: Karl Koster
Phone: 1 6054841348
Email Address: kosterkarl@yahoo.com
ESP User ID: 4YJSHLBMKTYVGXEJTRCKNZ7RFE-
yahoo
Additional Information: Alternate Email:
kosterkristy l\@gmail.com

 

e Additional Information Submitted by the Reporting ESP

oO

Platform: Files were transmitted over Yahoo Mail.
Offense date: 2019/12/12 - 16:34:15
Recently used IP: 67.158.42.135/2019/12/12 - 16:34:15

e Uploaded File Information (image one of four)

oO
oO
oO

oO

Number of uploaded files: 4

Filename: image.5-1.png

MD5: 730a1e1965d393284be5306ea3569d5e
Submittal ID: b3e585d883348c0bb17c5a0530863da8
Original Filename Associated with File:
1576063223763765906286.jpg

Did Reporting ESP view entire contents of uploaded file? Yes
Did Reporting ESP view the EXIF of uploaded file?
(Information Not Provided by Company)

Were entire contents of uploaded file publicly available?
(Information Not Provided by Company)

Additional Information: message ID for this upload:
AC89A2FQBoMnxXfDRMegro-JyHKg8&

Additional Information: Upload Date/Time: 2019-12-11
11:21:22

e Uploaded File Information (image two of four)

oO
oO

oO

Filename: image.6-1.png

MD5: 730a1le1965d393284be5306ea3569d5e
Submittal ID: 00280c22ec583b5d8796704 1024596a3
Original Filename Associated with File:
1576063223763765906286.jpg

Did Reporting ESP view entire contents of uploaded file? Yes
Did Reporting ESP view the EXIF of uploaded file?
(Information Not Provided by Company)

Were entire contents of uploaded file publicly available?
(Information Not Provided by Company)

Additional Information: message ID for this upload:
ACBVwotDY68WXfDRKwa6qOWHokM

Additional Information: Upload Date/Time: 2019-12-11
11:21:14

e Uploaded File Information (image 3 of 4)

16
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 18 of 33 PagelD #: 18

o Filename: image.7-1.png

o MD5: Oa6dea3ce4a274b5b7af3fOfeO 7 22fb2
Submittal ID: 30d80463f59e2 1424ebcb3 13dcb00d48

o Original Filename Associated with File:
15760626929362053990695.jpg
Did Reporting ESP view entire contents of uploaded file? Yes
Did Reporting ESP view the EXIF of uploaded file?
(Information Not Provided by Company)
Were entire contents of uploaded file publicly available?
(Information Not Provided by Company)
Additional Information: message ID for this upload:
ALqcJkB9r5iUXfDPHQST-KrS1Ro

o Additional Information: Upload Date/Time: 2019-12-11
11:12:29

e Uploaded File Information (image 4 of 4)

o Filename: image.8-1.png

o MD5: Oa6dea3ce4a274b5b7af3fOfe07 22fb2
Submittal ID: 4f7a4e1b8b9eec9 1f19f39243602bc66
Original Filename Associated with File:
15760626929362053990695.jpg
Did Reporting ESP view entire contents of uploaded file? Yes
Did Reporting ESP view the EXIF of uploaded file?
(Information Not Provided by Company)
Were entire contents of uploaded file publicly available?
(Information Not Provided by Company)
Additional Information: message ID for this upload:
AGXgsOsoG loUXfDPFg2I2HVK-8o0

o Additional Information: Upload Date/Time: 2019-12-11
11:12:22

PHOTO OBSERVATIONS FOR CYBERTIP 61155796

15. I observed image.5-1.png and image.6-1.png. Both images
appeared to be duplicates of each other. The picture showed a girl approximately
5-8 years of age with shoulder length dark hair. The girl wore only silver colored
sandals. I could the girls nude breast area and nude vagina. The girl was
standing in a wooded area. The girl was holding a pair of white underwear with

an unknown design. The top left of the picture showed the icon of what appeared

17
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 19 of 33 PagelD #: 19

to be a nude female of unknown age with the text "ONLINE-LOLITA.com" written
underneath the icon.

16. I observed image.7-1.png and image.8-1.png. Both images
appeared to be duplicates of each other. The picture showed a girl
approximately 5-8 years of age with shoulder length dark hair. The girl was
kneeling on a bed with a brown zebra stripe pattern. The girl was smiling at the
camera. I could see the girl's nude breast area and nude vagina. In the
background, I could see a red stuffed animal which appeared to be a bird. Other
stuffed animals could be seen behind the girl, but I could not determine what
they were. The headboard of the bed was tan in color.

IDENTIFYING KARL KOSTER

 

17. Local police records showed a Karl Koster (9/18/81) living at 314
Summit St. #70, Belle Fourche, SD. Local records showed Karl's phone number
as 605-858-2472 as of 11/18/19. It should be noted the name, date of birth
and phone number in local records matched those listed in the suspect
information under CyberTip 60983628.

18. Local records also showed Karl to have the phone number 605-484-
1384 as of 1/16/19. This phone number is very similar to the phone number of
the suspect provided in CyberTip 61155796 which is 605-484-1348.

19. CyberTip 60983628 described Karl Koster sending child
pornography to Kristy Smith via Facebook Messenger. The CyberTip noted
Kristy’s email address as kosterkristy1@gmail.com and Kristy's date of birth as

9/18/91.  Kristy's date of birth is the same as Karl's, but 10 years

18
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 20 of 33 PagelD #: 20

younger. Detective Stauffacher informed me he had observed pictures of Karl
wearing what appeared to be woman’s underwear, in a prior investigation
described in paragraph 17. I believe Kristy Smith is Karl Koster. Persons
engaging in child pornography crimes often send themselves the illicit images
utilizing multiple accounts, particularly if he believes his identity is obscured in
an account that does not link to his legal name.

20. Koster was previously convicted in Pennington County, South
Dakota, for Make/Sale/Posses Child pornography and was sentenced on
January 3, 2005 to 5 years’ imprisonment on three counts to be served
consecutively. He paroled in December, 2010 and has remained on parole since
that date.

21. In October 2019, South Dakota State Parole Agent GP Carmichael
brought a phone to ICAC and asked that ICAC forensically examine the device.
Agent Carmichael indicated the phone belonged to a parolee, Karl Koster.
Carmichael indicated that Koster was on parole for a previous conviction for state
child pornography charges. Det. Jeremy Stauffacher conducted an examination
in CR: 19-108287. Though he did not find child pornography, he did locate
images of young girls and concerning Google searches like, “girls in panties,” as
well as the identifying images described above in paragraph 109.

22. On February 11, 2020, Parole Officer Jennifer Leighty contacted Det.
Stauffacher about examining additional devices. She told him that she was
conducting a parole search at the time on Karl Koster and that Koster had been

placed in jail on a parole hold. Stauffacher informed Leighty of the ICAC

19
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 21 of 33 PagelD #: 21

investigation into Koster related to the above-described cybertips and that ICAC
was planning to conduct a search on Koster’s residence in the near future.
Leighty seized twenty-one items of evidence pursuant to her parole search and
turned them over to ICAC. The items remain in ICAC custody awaiting this
search warrant.

23.  Ireviewed Koster’s parole agreement, which he signed on 11/18/10
and 12/1/10. In that agreement, Koster agreed that he and all of his
possessions were subject to warrantless searches upon reasonable suspicion by
the parole agent or other law enforcement. In the agreement, he was also
prohibited from possessing internet capable devices without prior approval of
parole and sex offender treatment provider. Of the devices seized by parole on
February 11, 2020, multiple were internet capable.

24. JIobtained a search warrant for the above-described Gmail account
on March 4, 2020 and served it on Google, Inc. the same day. March 18, 2020,
was the deadline for Google Inc.’s return of information on the warrant. Google,
Inc. failed to provide responsive data by that date; instead, it provided the data
to me on March 24, 2020.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO HAVE A SEXUAL

INTEREST IN CHILDREN AND/OR WHO RECEIVE AND/OR POSSESS
CHILD PORNOGRAPHY

 

25. Based on my previous investigative experience related to child
exploitation investigations, and the training and experience of other law
enforcement officers with whom I have had discussions, I know there are certain

characteristics common to individuals who have a sexual interest in children

20
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 22 of 33 PagelD #: 22

and/or receive, or possess images of child pornography:

a. Individuals who have a sexual interest in children and/or
receive, or possess images of child pornography may receive sexual
gratification, stimulation, and satisfaction from contact with children, or
from fantasies they may have viewing children engaged in sexual activity
or in sexually suggestive poses, such as in person, in photographs, or other
visual media, or from literature describing such activity.

b. Individuals who have a sexual interest in children and/or
receive, or possess images of child pornography may collect sexually
explicit or suggestive materials, in a variety of media, including
photographs, magazines, motion pictures, videotapes, books, slides
and/or drawings or other visual media. Individuals who have a sexual
interest in children or images of children oftentimes use these materials
for their own sexual arousal and gratification. Further, they may use these
materials to lower the inhibitions of children they are attempting to
seduce, to arouse the selected child partner, or to demonstrate the desired
sexual acts.

Cc. Individuals who have a sexual interest in children and/or
receive, or possess images of child pornography almost always possess and
maintain their hard copies of child pornographic material, that is, their
pictures, films, video tapes, magazines, negatives, photographs,
correspondence, mailing lists, books, tape recordings, etc., in the privacy

and security of their home or some other secure location. Individuals who

21
 

Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 23 of 33 PagelD #: 23

have a sexual interest in children or images of children often retain
pictures, films, photographs, negatives, magazines, correspondence,
books, tape recordings, mailing lists, child erotica, and videotapes for
many years.

d. Likewise, individuals who have a sexual interest in children
and/or receive, or possess images of child pornography often maintain
their child pornography images in a digital or electronic format in a safe,
secure and private environment, such as a computer and surrounding
area. The user often maintains these child pornography images for several
years and are kept close by, usually at the possessor’s residence, inside
the possessor’s vehicle, or, at times, on their person, to enable the
individual to view the child pornography images, which are valued highly.

e. Individuals who have a sexual interest in children and/or
receive, or possess images of child pornography also may correspond with
and/or meet others to share information and materials, rarely destroy
correspondence from other child pornography distributors/possessors,
conceal such correspondence as they do their sexually explicit material,
and often maintain lists of names, addresses, and telephone numbers of
individuals with whom they have been in contact and who share the same
interests in child pornography.

f. Individuals who have a sexual interest in children and/or
receive, or possess images of child pornography prefer not to be without

their child pornography for any prolonged time-period. Law enforcement

22
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 24 of 33 PagelD #: 24

officers involved in the investigation of child pornography throughout the

world have documented this behavior. Thus, even if the unknown user

uses a portable device (such as a mobile cell phone) to access the internet

and child pornography, it is more likely than not that evidence of this

access will be found within the SUBJECT CONTENT.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

26. I anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. § 2703, by using the
warrant to permit access to the encrypted compressed storage file previously
provided by Google, Inc. according to a search warrant. The file is particularly
described in Attachment A. Upon receipt of the warrant, the government-
authorized persons will review the contents of the file to locate the items
described in Section II of Attachment B.

JURISDICTION

27. This Court has jurisdiction to issue the requested warrant because
it is “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711(3). 18
U.S.C. § 2703. Specifically, this Court is a “district court of the United States
(including a magistrate judge of such court)” that “has jurisdiction over the
offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

LIMIT ON SCOPE OF SEARCH
28. Isubmit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.

23
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 25 of 33 PagelD #: 25

REQUEST FOR SEALING OF MATTER

29. Irequest that the Court order sealing this case until further order of
the Court. The documents filed in the case discuss an ongoing criminal
investigation that is neither public nor known to all the targets of the
investigation. Accordingly, there is good cause to seal these documents because
their premature disclosure may give targets an opportunity to flee, destroy or
tamper with evidence, change patterns of behavior, notify confederates, or
otherwise seriously jeopardize the investigation.

CONCLUSION

30. Based on my training and experience, and the facts as set forth in
this affidavit, there is probable cause to believe that on the encrypted
compressed storage file provided by Google, Inc. in compliance with a previous
warrant, there exists evidence of a crime, contraband, instrumentalities, and/or
fruits of violations of criminal laws as specified herein, including identification
of the person who used the electronic accounts described in Attachment A. The
facts outlined above show that the Gmail account, listed in Attachment A has
been used for the exploitation of children using the internet including violations
of 18 U.S.C. §§ 2251, 2252, and 2252A (production, receipt and possession of
child pornography), which items are more specifically described in Attachment
B. There is probable cause to believe that Karl Koster, the likely user of the
Gmail account, received and distributed child pornography with other unknown

users, and thereby violated the aforementioned statutes in the District of South

24
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 26 of 33 PagelD #: 26

Dakota and elsewhere. The encrypted compressed storage file is of the content

of the account associated with user: Kosterkristy 1@gmail.com.

     

Dated: G7/ 1S [Ze

Det. Elliott Harding
Rapid City Police Department
Internet Crimes Against Children
Taskforce

Sworn to before me and:
(1) signed in my presence.
[(¥ submitted, attested to, and acknowledged by reliable electronic means.

hha

Daneta Wollmann
United States Magistrate Judge

this _ 15thday of April, 2020

 

25
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 27 of 33 PagelD #: 27

ATTACHMENT A
Property to Be Searched

This warrant applies to the contents of and information associated with the
encrypted compressed storage file provided by Google, Inc., Mountain View,
California. The encrypted compressed storage file is of the content of the account:
Kosterkristyl@gmail.com. The encrypted compressed storage file has been
downloaded from Google Inc.’s law enforcement portal, but not reviewed and is

in secure storage at ICAC.

26
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 28 of 33 PagelD #: 28

ATTACHMENT B
Particular Things to be Seized and Procedures
to Facilitate Execution of the Warrant
I. Information agents are authorized to search:

To the extent that the information is contained within the encrypted
compressed storage file described in Attachment A, agents are hereby
authorized to search the entirety of the file including all contents,
including any messages, records, files, logs, or information that had been
deleted but was still accessible by Google, Inc. And all contact and

personal identifying information, including for Gmail user IDs and

regarding the following account: Kosterkristyl@gmail.com

 

(a) including full name, user identification number, birth date, gender,
contact e-mail addresses, Gmail passwords, Gmail security
questions and answers, physical address (including city, state, and
zip code), telephone numbers, screen names, websites, and other
personal identifiers.

(b) All activity logs for the accounts and all other documents showing
the user’s content and other Gmail activities;

(c) All email attachements;

(d) All photos and videos uploaded by that user ID and all photos and
videos uploaded by any user that have that user tagged in them;

(e) All profile information; links to videos, photographs, articles, and

other items;

27
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 29 of 33 PagelD #: 29

All other records of communications and messages made or received
by the user;

All IP logs, including all records of the IP addresses that logged into
the account;

All past and present lists of contacts created by the accounts;

All records of Google, Inc. searches performed by the accounts;

The types of service utilized by the user;

The length of service (including start date) and the means and
source of any payments associated with the service {including any
credit card or bank account number);

All privacy settings and other account settings, including privacy
settings for individual Gmail activities, and all records showing
which Gmail users have been blocked by the accounts;

All records pertaining to communications between Google, Inc. and
any person regarding the user or the user’s Gmail accounts,
including contacts with support services and records of actions

taken.

28
Case 5:20-mj-0O0088-DW Document1 Filed 04/15/20 Page 30 of 33 PagelD #: 30

II. Information to be seized by the government

1. All information described above in Section I that was created or
saved after the creation of the Gmail account associated with encrypted
compressed storage file for the Gmail account that is the subject of this warrant
and that constitutes contraband or fruits, evidence or instrumentalities of
violations of 18 U.S.C. §8§ 2251, 2252, 2252A, (production, receipt and
possession of child pornography) including, for the account or identifiers listed
on Attachment A, information pertaining to the following matters:

a. Any person employing, using, persuading, inducing, enticing, or
coercing any minor to engage in any sexually explicit conduct for the
purpose of producing any visual depiction of such conduct or for the
purpose of transmitting a live visual depiction of such conduct, or
attempting or conspiring to do so;

b. Any person knowingly distributing, receiving, or possessing child
pornography as defined at 18 U.S.C. § 2256(8), or attempting or
conspiring to do so;

c. Evidence indicating how and when the Gmail account was accessed or
used, to determine the geographic and chronological context of
account access, use, or events relating to the crime under investigation
and to the account owner or user;

e. Evidence indicating the account users or owner’s state of mind as it
relates to the crime under investigation;

f. The identity of the person(s) who created or used the user ID, including

29
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 31 of 33 PagelD #: 31

records that help reveal the whereabouts of such person(s);

g. Records relating to who created, used, or communicated with the
account or identifier listed in Attachment A about matters relating to
the criminal activity listed above, including identification of
coconspirators, accomplices, and aiders and abettors in the
commission of the above offenses, including records that help reveal
their whereabouts.

2. Credit card information and money wire transmittal information,
including bills, payment records, and any receipts, for payments to third party
money remitters, including Xoom.com, Western Union, PayPal, and MoneyGram;

3. Evidence of who used, owned, or controlled the account or identifier
associated with the file described in Attachment A, including evidence of their
whereabouts;

4. Evidence of the times the user utilized the account or identifiers
associated with the file described in Attachment A;

5. Passwords and encryption keys, and other access information that
may be necessary to access the accounts or identifier associated with the file

described in Attachment A and other associated accounts.

30
Case 5:20-mj-00088-DW_ Document 1_ Filed 04/15/20 Page 32 of 33 PagelD #: 32

 

UNITED STATES DISTRICT COURT

for the
District of South Dakota

In the Matter of the Search of:
The content of the encrypted compressed storage
file containing the search warrant production of

)

) Case No. 5:20-mj-88
Gmail Account: Kosterkristy | (@gmail.com )

)

)

)

downloaded and currently in the possession of
ICAC

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _South Dakota _ (identify the person or describe the property to be searched

and give its location):
See ATTACHMENT A, attached hereto and incorporated by reference

I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

Evidence of a crime in violation of 18 U.S.C. §§ 2251, 2252, 2252A, as described in ATTACHMENT B,
attached hereto and incorporated by reference.

I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before __ April 29, 2020 (not to exceed 14 days)

 

D in the daytime 6:00a.m.to10p.m. (& at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory as required by law and promptly return this warrant and inventory to_Daneta Wollmann _.
(United States Magistrate Judge)

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or

whose property, will be searched or seized (check the appropriate box)
C for days (not to exceed 30). C until, the facts justifying, the later specific date of

 

C1 | find that good cause has been established to authorize the officer executing this warrant to not provide notice prior

to the execution of the search warrant, i.e., “no knock”.
Date and time issued: 4/15/2020 3:40pm ___ A thiaifillble
Judge's signature

City and state: Rapid City, SD Daneta Wollmann, U.S. Magistrate
Printed name and title

cc: AUSA Collins
Case 5:20-mj-O0088-DW Document1 Filed 04/15/20 Page 33 of 33 PagelD #: 33

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return.

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
5:20-mj-88

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 

 
